Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-12-2002

USA v. Pierre
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-1693




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Pierre" (2002). 2002 Decisions. Paper 354.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/354


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                                        THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                           No. 01-1693
                           ___________

                   THE UNITED STATES OF AMERICA

                                v.

                         WILZA PIERRE,

                                         Appellant

                           ___________

         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                    (D.C. Civil No. 00-238-03)
            District Judge: The Hon. Alfred J. Lechner
                           ___________

            Submitted Under Third Circuit LAR 34.1(a)
                           June 7, 2002
                            __________


     BEFORE: SLOVITER, NYGAARD, and BARRY,      Circuit Judges.

                     (Filed:   June 11, 2002)

                           ___________

                       OPINION OF THE COURT
                           ___________

NYGAARD, Circuit Judge.
     This is an appeal by Appellant, Wilza Pierre from the judgment of the District
Court in a criminal case following a bargained-for guilty plea. Pierre’s counsel has filed
a brief pursuant to Anders v. California, 738 (1967), representing that there are no non-
frivolous issues for appeal. The brief refers to those portions of the record that might
arguably support an appeal and to the law relevant to guilty pleas.
     As a general rule, the entry of a guilty plea constitutes a waiver of virtually all
possible claims for appellate relief except (1) a claim that the court lacked jurisdiction to
accept the plea; (2) a claim that the plea was invalid, according to applicable
constitutional and statutory standards; and (3) a claim that the sentence is illegal. See
United States v. Broce, 488 U.S. 563 (1989); Tollett v. Henderson, 411 U.S. 258 (1973).
Since a guilty plea constitutes an admission that a defendant committed the charged
crimes, any claim that is inconsistent with an admission of guilt generally is waived by
the plea. See Broce, 488 U.S. at 570-75. The guilty plea colloquy conducted by the
District Court in this case was extensive and in conformity with the requisites of Rule
11(c) of the Federal Rules of Criminal Procedure.
     In United States v. Marvin, 211 F.3d 778 (3d Cir. 2000), we reconfirmed the duty
of counsel filing Anders briefs to attempt to uncover the best arguments for his or her
client, and to explain the faults in possible arguments. We have independently examined
the scant record in this case, and find nothing that would require counsel to do more than
he has done already. He fairly represents that the Rule 11 colloquy was sufficient. This
case is essentially straightforward and there do not appear to be any other issues that
might be subject to possible appeal. Therefore, the judgment of the District Court will be
affirmed.
_________________________

TO THE CLERK:
     Please file the foregoing opinion.

                    _____/s/ Richard L. Nygaard_______
                              Circuit Judge